DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				General Remarks
1/ Claims 23-44 are pending
2/ claims 1-22 are originally cancelled
3/ claims 1, 42, 43, and 43 are cancelled
4/ ID filed 07/25/2022 and 01/12/2022 has been considered

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils (US pg. no. 20200008067), further in view of DONGJ (WO2022110535A1).
Regarding claim 23. Filsfils discloses an apparatus (fig. 1 discloses topology including nodes such as  node 104 and of any of the nodes such as node 104 corresponds to apparatus), comprising: 
at least one processor (fig. 1 discloses nodes and the processor od a node of the nodes corresponds to processor); and 
at least one memory including a set of instructions (fig. 1 discloses nodes and the memory of any of the nodes corresponds to memory); 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
support, by a router (fid. 1, node 102) for a flexible algorithm topology  configured to provide a constrained topology graph on a physical network topology(fig. 1, [ 0016], and [0017] discloses flexible algorithm topology), a flexible algorithm topology slice ([0016] discloses North slice 130 (flexible algorithm topology slice) may include first node 104, second node 106, third node 108, fourth node 110, fifth node 112, and tenth node 122. In example embodiments, north slice 130 may be instantiated using a conventional flexible algorithm such as Flexible Algorithm 128 (flexible algorithm topology slice); Fig. 1 discloses slice 130 and slice 132. The nodes in slice 130 corresponds to flex algo 128 topology and nodes in slice 132 corresponds to flex algo 129 topology);
wherein the flexible algorithm topology slice (fig. 1, [0016] and [0017] discloses slice 130 and slice 132 associated with  flexible algorithm topology 128 and 129 respectively indicated in fig. 1) is configured to provide resource isolation within the flexible algorithm topology ([0019] discloses network resource partitioning, resource isolation, and resource guarantee among network slices of segment routing network 100 by creating a new type of segment identifier referred to as a Resource Guaranteed Adjacency Segment Identifier (RGA SID) (Slice ID). The resource guaranteed adjacency segment identifier may bind a network slice to network resources dedicated to the network slice; [0015] The processes disclosed herein may extend the segment identifier in the segment routing to provide resource isolation and resource partitioning among network slices. For example, in the segment routing network, a network slice may be created by associating a Flexible Algorithm value with the network slice via provisioning).  

But, Filsfils does not explicitly disclose wherein the flexible algorithm topology slice  is configured to provide service differentiation within the flexible algorithm topology.
However, in the same field of endeavor, Dongj discloses wherein the flexible algorithm topology slice (pg. 8, lines 57-60 discloses flexible algorithm (Flex-Algo) network slicing…The network slice can be represented by: Flex-Algo identifier) is configured to provide service differentiation within the flexible algorithm topology (pg. 9, lines 53-55 discloses after the service packet reaches the network, the public network side device uses the sliceID to map to the specific reserved resources corresponding to the network slice on the forwarding plane to ensure the service of each slice (service differentiation)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Filfils with Dongj. The modification would allow service differentiation of network slices to flexibly and efficiently allocate constrained resources to services.
Regarding claim 24. The combination discloses apparatus of claim 23.
Dongj discloses, wherein the flexible algorithm topology slice (pg. 8, lines 57-60 discloses the network slicing technology can adopt the flexible algorithm (Flex-Algo) network slicing…The network slice can be represented by: Flex-Algo identifier) is configured to provide service differentiation within the flexible algorithm topology based on a slice identifier associated with a segment routing node identifier (pg. 9, lines 53-55 discloses after the service packet reaches the network, the public network side device uses the sliceID (slice identifier) to map to the specific reserved resources corresponding to the network slice on the forwarding plane to ensure the service of each slice (service differentiation); pg. 18, lines 51-53 discloses the slice ID (slice identifier) is obtained according to the correspondence between the AlgoSID (segment routing node identifier) and the network slice ID that corresponds to slice identifier associated with a segment routing node identifier).  

Regarding claim 40. The combination discloses apparatus of claim 23.
Dongj discloses, wherein the flexible algorithm topology is based on at least one of a traffic engineering metric (pg. 9, lines 20-25 discloses The path calculation factor of the Flex-Algo 129 can be defined as the minimum traffic engine-metric (TE-Metric) value).  
Regarding claim 41. The combination discloses apparatus of claim 23.
Dongj discloses, wherein the flexible algorithm topology slice is based on at least one of a quality-of-service parameter (The devices in the network can flexibly select the Algo algorithm according to the service or network deployment requirements (a quality-of-service parameter). For example, the network can be sliced according to the metric, delay, TE Metric).  
Regarding claim 42.  The combination discloses a non-transitory computer-readable medium storing a set of instructions configured to cause an apparatus to: 
All other limitations of claim 42 are similar with the limitations of claim 1 above. Claim 42 is rejected on the analysis of claim 1 above.
Regarding claim 43. The combination discloses a method, comprising: 
All other limitations of claim 43 are similar with the limitations of claim 1 above. Claim 43 is rejected on the analysis of claim 1 above.
Regarding claim 44. . Filsfils discloses an apparatus (fig. 1 discloses topology including nodes such as  node 104 and of any of the nodes such as node 104 corresponds to apparatus), comprising: 
at least one processor (fig. 1 discloses nodes and the processor od a node of the nodes corresponds to processor); and 
at least one memory including a set of instructions (fig. 1 discloses nodes and the memory of any of the nodes corresponds to memory); 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: support, by a router for a constrained topology graph on a physical network topology, a constrained topology slice (([0016] discloses North slice 130 (flexible algorithm topology slice) may include first node 104, second node 106, third node 108, fourth node 110, fifth node 112, and tenth node 122. In example embodiments, north slice 130 may be instantiated using a conventional flexible algorithm such as Flexible Algorithm 128 (flexible algorithm topology slice); Fig. 1 discloses slice 130 and slice 132. The nodes in slice 130 corresponds to flex algo 128 topology and nodes in slice 132 corresponds to flex algo 129 topology);
 wherein the constrained topology slice is configured to provide resource service differentiation within the constrained topology graph (([0019] discloses network resource partitioning, resource isolation, and resource guarantee among network slices of segment routing network 100 by creating a new type of segment identifier referred to as a Resource Guaranteed Adjacency Segment Identifier (RGA SID) (Slice ID). The resource guaranteed adjacency segment identifier may bind a network slice to network resources dedicated to the network slice; [0015] The processes disclosed herein may extend the segment identifier in the segment routing to provide resource isolation and resource partitioning among network slices. For example, in the segment routing network, a network slice may be created by associating a Flexible Algorithm value with the network slice via provisioning).  
But, Filsfils does not explicitly disclose:
wherein the constrained topology slice is configured to provide service differentiation within the constrained topology graph;
However, in the same field of endeavor, Dongj discloses wherein the constrained topology slice is configured to provide service differentiation within the constrained topology graph (pg. 9, lines 53-55 discloses after the service packet reaches the network, the public network side device uses the sliceID to map to the specific reserved resources corresponding to the network slice on the forwarding plane to ensure the service of each slice (service differentiation)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Filfils with Dongj. The modification would allow service differentiation of network slices to flexibly and efficiently allocate constrained resources to services.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Filsfils (US pg. no. 20200008067), and DONGJ (WO2022110535A1), further in view of Peng (CN 113285876 A).
Regarding claim 25. The combination discloses  apparatus of claim 23.
But, the combination does not explicitly disclose:
wherein the flexible algorithm topology slice is configured to provide service differentiation within the flexible algorithm topology based on a set of quality-of-service properties for the flexible algorithm topology slice that is different than a set of quality-of-service properties for the flexible algorithm topology.
 However, in the same field of endeavor Peng discloses , wherein the flexible algorithm topology slice (g. 9, lines 18-24 discloses first network slice FA-128 (flexible alogiorthim-128 slice) and the second network slice FA-129) is configured to provide service differentiation within the flexible algorithm topology based on a set of quality-of-service properties for the flexible algorithm topology slice that is different than a set of quality-of-service properties for the flexible algorithm topology (pg. 9, lines 18-24 discloses since the first node 110 belongs to the first network slice FA-128 and the second network slice FA-129, the first network slice FA-128 is Configure the first QoS policy (quality-of-service properties), configure the second QoS policy for the second network slice FA-129, and apply the first QoS policy and the second QoS policy to the first link Link1 connected to the first node 110 at the same time. Therefore, the bearer is the first network slice FA-128 and the second network slice FA-129 of the first link Link1 can correspond to the first QoS policy and the second QoS policy (based on QoS policy), so that the QoS policy between the network slices can be differentiated).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Peng. The modification would allow differentiated enforcement of QoS to effectively and flexibly  use network resources by avoiding hard QoS enforcement. 

Claim(s) 26-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Filsfils (US pg. no. 20200008067), DONGJ (WO2022110535A1), further in view of Dong (US pat. 11071017).
Regarding claim 26. The combination discloses apparatus of claim 23, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:
But, the combination does not explicitly disclose: 
advertise, by the router, a segment routing node identifier for the flexible algorithm topology slice and an associated slice identifier for the flexible algorithm topology slice.
However, in the same field of endeavor, Dong discloses advertise, by the router, a segment routing node identifier (fig. 4, 401 discloses segment identifier for the network slice) for the flexible algorithm topology slice(fig. 1, discloses topology comprising nodes 101-105 that corresponds to flexible algorithm topology slice) and an associated slice identifier for the flexible algorithm topology slice (fig. 4, 401 discloses a first network device receives a plurality of advertisement messages sent by a plurality of network devices (router) in a network slice… the advertisement message includes an identifier of the network slice (slice identifier) and a segment identifier of a corresponding network device (segment routing node identifier)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Dong. The modification would allow a system to effectively exchange forwarding information to enable effective forwarding of data.
Regarding claim 27. The combination discloses apparatus of claim 26.
Dong discloses, wherein the segment routing node identifier for the flexible algorithm topology slice (fig. 4, 401 discloses segment identifier for the network slice) and the associated slice identifier (fig. 4, 401 the advertisement message includes an identifier of the network slice (slice identifier)) for the flexible algorithm topology slice(fig. 1, discloses topology comprising nodes 101-105 that corresponds to flexible algorithm topology slice) are advertised using a routing protocol (fig. 4, 401 discloses the advertisement message includes an identifier of the network slice (slice identifier) and a segment identifier of a corresponding network device (segment routing node identifier); col. 14, lines 48-51 discloses the advertisement message is an open shortest path first (OSPF) (routing protocol) link-state advertisement (LSA) or is an intermediate system-to-intermediate system (IS-IS) link state protocol data unit (LSP) that corresponds to routing protocol for the advertisement message).
Regarding claim 28. The combination discloses apparatus of claim 27.
Dong discloses, wherein the slice identifier for the flexible algorithm topology slice is advertised using at least one optional transitive opaque extension of the routing protocol (col. 14, lines 48-62 and fig. 6 discloses the advertisement message is an open shortest path first (OSPF) (routing protocol). A sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF … sub-type-length-value (sub-TLV)  has a slice identifier (ID) (slice identifier) field used to identify an identifier of a network slice carried in the advertisement message).


Regarding claim 29. The combination discloses apparatus of claim 27.
Dong further discloses, wherein the routing protocol includes at least one of an Open Shortest Path First (OSPF) protocol, or an Intermediate-System-to- Intermediate-System (IS-IS) protocol, (col. 14, lines 48-62 and fig. 6 discloses the advertisement message is an open shortest path first (OSPF) or is an intermediate system-to-intermediate system (IS-IS) link state protocol data unit (LSP) (routing protocol)… a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF LSA or the ISIS LSP… A slice identifier (ID) field is used to identify an identifier of a network slice carried in the advertisement message).  
Regarding claim 30. The combination discloses apparatus of claim 23,wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:
But, the combination does not explicitly disclose:
advertise, by the router, a slice identifier for the flexible algorithm topology slice and a flexible algorithm topology slice description for the flexible algorithm topology slice.  
However, in the same field of endeavor, Dong discloses advertise, by the router, a slice identifier (col. 14, lines 48-62 and fig. 6 discloses a slice identifier (ID) field is used to identify an identifier of a network slice) for the flexible algorithm topology slice(fig. 1, topology comprising nodes 101-105 corresponds to flexible algorithm topology) and a flexible algorithm topology slice description for the flexible algorithm topology slice (col. 14, lines 48-62 and fig. 6 discloses the advertisement message is an open shortest path first (OSPF) (routing protocol); a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF; a sub-type-length-value (sub-TLV) has a  slice identifier (ID) field  (a slice identifier for the flexible algorithm topology)  used to identify an identifier of a network slice carried in the advertisement message; a slice specific SID (slice description for the flexible algorithm topology ) is used to identify the node segment identifier and/or the adjacency segment identifier carried in the advertisement message).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the  time of the invention was effectively filed to combine the teaching of the combination with Dong. The modification would allow exchanging forwarding information among nodes to build effective forwarding table to effectively forward data and effectively differentiate service when service availability is limited. 
Regarding claim 31. The combination discloses apparatus of claim 30.
Dong discloses, wherein the slice identifier for the flexible algorithm topology slice and the flexible algorithm topology slice description for the flexible algorithm topology slice are advertised using a routing protocol (col. 14, lines 48-62 and fig. 6 discloses the advertisement message is an open shortest path first (OSPF) (routing protocol); a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF; a sub-type-length-value  uses a slice identifier (ID) field  (a slice identifier for the flexible algorithm topology) is used to identify an identifier of a network slice carried in the advertisement message. A slice specific SID (slice description for the flexible algorithm topology ) is used to identify the node segment identifier and/or the adjacency segment identifier carried in the advertisement message).  
Regarding claim 32. The combination discloses apparatus of claim 31.
Dong discloses wherein the flexible algorithm topology slice description for the flexible algorithm topology slice is advertised using at least one optional transitive opaque extension of the routing protocol (col. 14, lines 48-62 and fig. 6 discloses the advertisement message is an open shortest path first (OSPF) (routing protocol); a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF; a sub-type-length-value uses a slice identifier (ID) field  (a slice identifier for the flexible algorithm topology) of is used to identify an identifier of a network slice carried in the advertisement message;  A slice specific SID (slice description for the flexible algorithm topology ) is used to identify the node segment identifier and/or the adjacency segment identifier carried in the advertisement message).  

Regarding claim 33. The combination discloses apparatus of claim 31.
Dong discloses, wherein the routing protocol includes at least one of an Open Shortest Path First (OSPF) protocol (col. 14, lines 48-62 and fig. 6 discloses the advertisement message is an open shortest path first (OSPF) (routing protocol); a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF; A slice identifier (ID) field  (a slice identifier for the flexible algorithm topology) of is used to identify an identifier of a network slice carried in the advertisement message. A slice specific SID (slice description for the flexible algorithm topology ) is used to identify the node segment identifier and/or the adjacency segment identifier carried in the advertisement message).  
Regarding claim 34. The combination discloses apparatus of claim 23, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
But, the combination does not explicitly disclose:
receive, by the router from a segment routing enabled router, a segment routing node identifier for the flexible algorithm topology slice and an associated slice identifier for the flexible algorithm topology slice.  
However, in the same field of endeavor, Dong discloses receive, by the router from a segment routing enabled router, a segment routing node identifier for the flexible algorithm topology slice and an associated slice identifier for the flexible algorithm topology slice (fig. 4, 401 discloses a first network device (router) receives a plurality of advertisement messages sent by a plurality of network devices (router) in a network slice (flexible algorithm topology slice )… the advertisement message includes an identifier of the network slice (slice identifier) and a segment identifier of a corresponding network device (segment routing node identifier)).


Therefore, it would have been obvious to a person having ordinary skill in the art at the  time of the invention was effectively filed to combine the teaching of the combination with Dong. The modification would allow exchanging forwarding information among nodes to build effective forwarding table to effectively forward data and effectively differentiate service when service availability is limited. 
Regarding claim 35. The combination discloses apparatus of claim 23, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to:
But, the combination does not explicitly disclose:
receive, by the router from a segment routing enabled router, a slice identifier for the flexible algorithm topology slice and a flexible algorithm topology slice description for the flexible algorithm topology slice:
However, in the same field of endeavor, Dong discloses  receive, by the router from a segment routing enabled router, a slice identifier for the flexible algorithm topology slice(fig. 1 discloses topology comprising nodes 101-105 that corresponds to slice for the flexible algorithm topology) and a flexible algorithm topology slice description for the flexible algorithm topology slice (fig. 4, 401 and col. 14, lines 48-62 discloses a first network device (router) receives a plurality of advertisement messages sent by a plurality of network devices (router) in a network slice (flexible algorithm topology slice )… the advertisement message includes an identifier of the network slice (slice identifier) and a segment identifier of a corresponding network device (segment routing node identifier)); the advertisement message is an open shortest path first (OSPF) (routing protocol); a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF; A slice identifier (ID) field  (a slice identifier) of is used to identify an identifier of a network slice carried in the advertisement message. A slice specific SID (slice description for the flexible algorithm topology) is used to identify the node segment identifier and/or the adjacency segment identifier carried in the advertisement message).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the  time of the invention was effectively filed to combine the teaching of the combination with Dong. The modification would allow exchanging forwarding information among nodes to build effective forwarding table to effectively forward data and effectively differentiate service when service availability is limited. 
Regarding claim 36. The combination discloses apparatus of claim 23, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
But, the combination does not explicitly disclose:
receive, by the router, a segment routing node identifier for the flexible algorithm topology slice and an associated slice identifier for the flexible algorithm topology slice;
receive, by the router, the slice identifier for the flexible algorithm topology slice and a flexible algorithm topology slice description for the flexible algorithm topology slice;
generate, by the router, a segment routing identifier forwarding construct configured to map the segment routing node identifier for the flexible algorithm topology slice and the slice identifier for the flexible algorithm topology slice to the flexible 1232859_1Atty. Docket No.: 321527-US-NP Preliminary Amendment Page 5 of 8algorithm topology description for the flexible algorithm topology slice;
However, in the same field of endeavor, Dong discloses receive, by the router, a segment routing node identifier (col. 3, lines 42 58 discloses receiving, by a first network device, a plurality of advertisement messages sent by a plurality of network devices; the advertisement message includes an identifier of the network slice and a segment identifier (segment routing node identifier) of a corresponding network device) for the flexible algorithm topology slice (fig. 1 discloses topology slice comprising nodes 101-105 that corresponds to flexible algorithm topology slice) and an associated slice identifier for the flexible algorithm topology slice (col. 3, lines 42-58 discloses receiving, by a first network device, a plurality of advertisement messages sent by a plurality of network devices in a network slice, where the plurality of advertisement messages are in a one-to-one correspondence with the plurality of network devices, the advertisement message includes an identifier of the network slice and a segment identifier of a corresponding network device); 
receive, by the router, the slice identifier for the flexible algorithm topology slice (fig. 1 discloses topology slice comprising nodes 101-105 that corresponds to flexible algorithm topology slice) and a flexible algorithm topology slice description for the flexible algorithm topology slice (fig. 4, 401 and col. 14, lines 48-62 discloses a first network device (router) receives a plurality of advertisement messages sent by a plurality of network devices (router) in a network slice (flexible algorithm topology slice )… the advertisement message includes an identifier of the network slice (slice identifier) and a segment identifier of a corresponding network device (segment routing node identifier)); the advertisement message is an open shortest path first (OSPF) (routing protocol); a sub-type-length-value (sub-TLV) (transitive opaque extension )is defined in the OSPF; A slice identifier (ID) field  (a slice identifier) of is used to identify an identifier of a network slice carried in the advertisement message. A slice specific SID (slice description for the flexible algorithm topology) is used to identify the node segment identifier and/or the adjacency segment identifier carried in the advertisement message).  
generate, by the router, a segment routing identifier forwarding construct (Dong col. 3, lines 42-58 discloses generating, by the first network device (router) based on the plurality of advertisement messages, a forwarding table (forwarding construct) corresponding to the network slice)  configured to map the segment routing node identifier for the flexible algorithm topology slice and the slice identifier for the flexible algorithm topology slice to the flexible 1232859_1Atty. Docket No.: 321527-US-NP Preliminary Amendment Page 5 of 8algorithm topology description for the flexible algorithm topology slice (Dong col. 3, lines 42-58 discloses a forwarding entry generation method is provided, including: receiving, by a first network device, a plurality of advertisement messages sent by a plurality of network devices in a network slice, where the advertisement message includes an identifier of the network slice and a segment identifier of a corresponding network device, the segment identifier is used to identify a resource allocated by the corresponding network device to the network slice; and generating, by the first network device (router) based on the plurality of advertisement messages, a forwarding table corresponding to the network slice).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Dong. The modification would allow exchanging information to build forwarding construct to effectively forward data to enable an effective service differentiation system.
Regarding claim 37. The combination discloses apparatus of claim 36, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
DongJ further discloses receive, by the router, a packet including a segment routing node identifier for the flexible algorithm topology (fig. 8 discloses edge node at the edge of core network to metro2 (router) receives packet with segment routing node identifier (SRH) from core network;  pg. 19, lines 33-37 discloses as shown in Figure 8, applied to the network shown in Figure 3, Metro1 and Metro2 are networks that support SRv6 Policy, and the backbone network is a network that supports flex-aglo network slicing. The arranger arranges the end-to-end forwarding tunnel according to the service requirements of the target service, as shown in Figure 8); and 
send, by the router using the flexible algorithm topology  (pg. 19, lines 33-37 srv6) rather than the flexible algorithm topology slice, the packet (pg. 19, lines 33-37 discloses as shown in Figure 8, applied to the network shown in Figure 3, Metro1 and Metro2 are networks that support SRv6 Policy (using the flexible algorithm topology), and the backbone network is a network that supports flex-aglo network slicing; fig. 8 discloses edge node at the edge of core network to metro2 (router) received packet with segment routing node identifier (SRH) from core network.  Because metro 2 supports srv6 policy only (flexible algorithm forwarding only). The packet is not forwarded using network slicing but srv6).
Regarding claim 38. The combination discloses apparatus of claim 36, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
Dongj further discloses receive, by the router, a packet including a segment routing node identifier for the flexible algorithm topology slice (pg. 19, lines 33-37 and fig. 8 discloses Metro1 and Metro2 are networks that support SRv6 Policy, and the backbone network is a network that supports flex-aglo network slicing; fig. 8 discloses edge nodes (router) in core network receive packet with HBH header that comprises slice ID and the core is capable of network slice communication. The nodes in the core communicate using network flexible algorithm topology slice that includes the two slices of flex-algo 128 slice and flex-algo 129 slice) ; and 
send, by the router using the flexible algorithm topology slice rather than the flexible algorithm topology, the packet (pg. 19, lines 33-37 and fig. 8 discloses Metro1 and Metro2 are networks that support SRv6 Policy, and the backbone network is a network that supports flex-aglo network slicing; fig. 8 discloses edge nodes in core network receive packet with HBH header that comprises slice ID and the core is capable of only network slice communication. The nodes in the core communicate using network slice (flexible algorithm topology slice) rather than SRV6).  
Regarding claim 39. The combination discloses apparatus of claim 36, wherein, to support the flexible algorithm topology slice, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
Dongj discloses receive, by the router, a packet including a segment routing node identifier for the flexible algorithm topology slice; and 
send, by the router using the flexible algorithm topology rather than the flexible algorithm topology slice based on a determination (pg. 19, lines 33-37 discloses as shown in Figure 8, applied to the network shown in Figure 3, Metro1 and Metro2 are networks that support SRv6 Policy (flexible algorithm topology), and the backbone network is a network that supports flex-aglo network slicing (flexible algorithm topology slice) that the segment routing node identifier for the flexible algorithm topology slice is not recognized by the router (edge nodes in core network to metro 2 corresponds to router), the packet (pg. 19, lines 33-37 discloses as shown in Figure 8, applied to the network shown in Figure 3, Metro1 and Metro2 are networks that support SRv6 Policy, and the backbone network is a network that supports flex-aglo network slicing; fig. 8 discloses edge node at the edge of core network to metro2 (router) receives packet with segment routing node identifier (SRH) from core network.  Because metro 2 supports srv6 policy only (flexible algorithm forwarding only). The packet is not forwarded using network slicing but srv6. The determination made based on the information that metro 2 supports only srv6 corresponds to determination). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445